Citation Nr: 1800212	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  14-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for low back strain.  

2.  Entitlement to a disability rating for right lower extremity neurological impairments associated with service-connected low back strain for the period from October 27, 2009, to August 1, 2016, and in excess of 10 percent thereafter. 

3.  Entitlement to a separate compensable disability rating for left lower extremity neurological impairments associated with service-connected low back strain. 

4.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1983 to July 2003.   

This appeal comes to the Board of Veterans' Appeals (Board) from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2017, the Veteran appeared and provided testimony on the service connection claims identified above before the undersigned Veterans Law Judge (VLJ).  

While the Veteran's low back claim was pending, an October 2016 rating decision granted service connection for radiculopathy of the right lower extremity, involving the sciatic nerve, and assigned a separate 10 percent disability rating, effective August 1, 2016.  As the Veteran filed his claim for an increased disability rating for his low back strain on October 27, 2009, and the separate 10 percent disability rating assigned for the right lower extremity neurological impairment was made effective August 1, 2016, the issue of whether he was entitled to a separate neurological disability rating prior to August 1, 2016, remains pending as part of his appeal for an increase.  Moreover, consideration of whether separate ratings are warranted for any neurological impairment attributed to the Veteran's low back for the entire period on appeal is part and parcel to the Veteran's low back disability claim.  Therefore, the Board will also consider whether the Veteran's service connected radiculopathy of the right lower extremity warrants a rating in excess of 10 percent since August 1, 2016.  

Subsequent to the most recent statement of the case, additional evidence was added to the claims file.  However, RO review of such evidence was waived during the Board hearing and in subsequent statements submitted by the Veteran. 

The issues of entitlement to a separate compensable disability rating for left lower extremity neurological impairments associated with service-connected low back strain, entitlement to a disability rating in excess of 10 percent for hypertension and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chronic fatigue syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 10, 2017, the Veteran's service-connected low back strain was primarily manifested by complaints of pain, forward flexion to 50 degrees and muscle spasm severe enough to result in an abnormal spinal contour. 

2.  Since July 10, 2017, the Veteran's service-connected low back stain was primarily manifested by complaints of pain, difficulty standing for extended period of time, and limited range of motion, but no finding of ankylosis.   

3.  Resolving reasonable doubt in the Veteran's favor, for the period beginning October 27, 2009, the Veteran's right lower extremity neurological impairments associated with service-connected low back strain is manifested by mild incomplete paralysis of the sciatic nerve. 






CONCLUSIONS OF LAW

1.  For the period prior to July 10, 2017, the criteria for a 20 percent disability rating, and no greater, for low back strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  For the period since July 10, 2017, the criteria for a 40 percent disability rating, and no greater, for low back strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for a 10 percent disability rating for right lower extremity neurological impairments associated with service-connected low back strain since October 27, 2009, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for a disability rating in excess of 10 percent for right lower extremity neurological impairments associated with service-connected low back strain were not met at any time during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In June 2017, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran is seeking an increased rating for his low back strain.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran contends that he is entitled to a higher rating.  Specifically, stating that he has constant uncontrolled muscle spasms and should be entitled to a higher rating under 38 C.F.R. §§ 4.40 and 4.45 and his doctors have found his low back pain is moderate to severe.  See March 2014 substantive appeal and June 2017 Board hearing testimony.  

The Veteran is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain.  Diagnostic Code 5237 is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), which was provided to the Veteran in the February 2014 statement of the case and will not be repeated here.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that a disability rating of 20 percent should be assigned prior to July 10, 2017, for service-connected low back strain.  Indeed, May 2010 and September 2010 private treatment records from Dr. S. note the Veteran's lumbar flexion was to 50 degrees with pain.  Moreover, the Veteran has consistently been found to have muscle spasms throughout the appeal period, has been diagnosed with subluxation to lumbar vertebrae, and found to have abnormal posture.  See July 2010 VA examination (in which the Veteran reported spasms); see also May 2010, September 2010, and October 2010 private treatment records from Dr. S. (finding abnormal posture and diagnosed the Veteran with subluxation to lumbar vertebrae); see also June 2014 VA examination (finding muscle spasms); see also September 2014 private treatment record from celebration family chiropractic (noting the Veteran had abnormal posture and forward antalgic lean); see also September 2016 VA examination (finding muscle spasms).  Due to these findings and affording the Veteran the benefit of the doubt, the Board finds the Veteran's service-connected low back strain warrants a 20 percent rating prior to July 10, 2017.  

The Board has also considered whether a higher 40 or 50 percent rating would be appropriate for this period on appeal.  However, the weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine, or symptoms comparable to such.   

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board acknowledges the Veteran's contentions in his March 2014 substantive appeal that his 10 percent rating should be higher under 38 C.F.R. §§ 4.40 and 4.45.  As noted above, the Board has increased the Veteran's service-connected low back strain to 20 percent based on his painful motion, forward flexion to 50 degrees and muscle spasm or guarding severe enough to result in an abnormal spinal contour.  Thus, the Veteran's symptoms are contemplated by the 20 percent rating now assigned.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  The Board notes the Veteran reported incapacitating episodes once a month for one to two days during his July 2010 VA examination, one or two incapacitating episodes a month in a September 2010 statement and incapacitating attacks of back spasms or pain in his March 2014 substantive appeal.  However, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bedrest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months and the Veteran has not asserted such.  As such, a higher disability rating under Diagnostic Code 5243 for incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

For the period since July 10, 2017, the Board finds that a disability rating of 40 percent should be assigned for service-connected low back strain.  Indeed, the July 2017 VA examiner found forward flexion of the lumbar spine to 20 degrees with pain and estimated range of motion due to pain during flareups was to 5 degrees.  Moreover, the examiner noted that the Veteran had been a patient since May 2010 for the same condition and his condition had worsened.  Therefore, the Board finds the Veteran's low back disability warrants a 40 percent rating since July 10, 2017. 

The Board considered whether a higher rating would be appropriate.  However, the weight of the competent and credible evidence does not establish unfavorable ankylosis of the lumbar spine or comparable symptoms.  The Veteran has motion in the lumbar spine, albeit very limited.  Moreover, although the Veteran complained he could not sit or stand for long periods of time without pain and had difficultly rising from the seated position, the examiner noted he did not use any assistive devices.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Board finds the Veteran's symptoms are adequately contemplated by his 40 percent disability rating since July 10, 2017, based on painful motion and flexion to 20 degrees or less and he is not entitled to a higher rating.  

Also, the Veteran's low back disability has not been shown to have resulted in incapacitating episodes (requiring bedrest/treatment prescribed by a physician) having a total duration of at least 6 weeks during the past twelve months and the Veteran has not contended such.  See July 2017 VA examination (finding incapacitating episodes lasting at least one week, but less than two weeks in the past twelve months).  

The Board has also considered whether separate ratings are warranted for any additional neurological impairment attributed to the Veteran's low back for the entire period on appeal.  The Board notes the issue of entitlement to a separate compensable disability rating for left lower extremity neurological impairments associated with service-connected low back strain will addressed in the remand below.  Additionally, as noted above, the Veteran was granted a 10 percent rating for radiculopathy of the right lower extremity associated with his service-connected low back strain in an October 2016 rating decision, effective August 1, 2016, under Diagnostic Code 8520, for paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a (2017).  However, as the separate 10 percent rating assigned was made effective August 1, 2016, rather than from the entire appellate period from which the question of separate ratings arose, the issue on appeal includes the question of whether he was entitled to a separate right lower extremity neurological disability at any time prior to August 1, 2016, as well as whether a rating in excess of 10 percent is warranted thereafter.  See Board hearing transcript and Veteran's agreement that the Board would be considering these questions as part of his pending appeal.    

Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123; 38 C.F.R. § 4.124.  

The Board finds the evidence of record reveals the Veteran had right lower extremity neurological abnormalities to no more than a mild degree since October 27, 2009.  Specifically, during his July 2010 VA examination the Veteran reported numbness, paresthesia and leg/foot weakness.  May 2010 and September 2010 private treatment records from Dr. S. note palpation assessment revealed increased muscle tone in the lumbar paraspinal musculature on both sides and therapy was recommended to help reduce nerve pain.  An October 2010 private treatment record from Dr. S. states a paraspinal thermal imaging scan revealed the Veteran had mild to moderate abnormal nervous system functions.  A September 2016 VA examiner found active movement against some resistance in hip flexion and knee extension, decreased right lower leg/ankle and foot/toes sensation to light touch, positive right straight leg test results, mild constant pain, intermittent pain (usually dull), paresthesias and numbness and found the Veteran had mild radiculopathy affecting the right side.  Moreover, a July 2017 disability benefits questionnaire (DBQ) found mild intermittent pain, dull pain and numbness and found the Veteran had mild radiculopathy affecting the right side.  

Based on these findings and resolving all reasonable doubt in favor of the Veteran, the Board finds the Veteran's radiculopathy of the right lower extremity warrants a 10 percent rating beginning October 27, 2009.  However, higher ratings are not warranted for any time period on appeal, as symptoms comparable to moderate incomplete paralysis of the sciatic nerve have not been shown.  The Board acknowledges that the paraspinal thermal imaging scan revealed the Veteran had mild to moderate abnormal nervous system functions.  However, both the July 2010 and June 2014 VA examiners found normal reflexes, no sensory defects, normal motor strength and no muscle atrophy.  Additionally, the June 2014 VA examiner found the Veteran had no radicular pain or other signs or symptoms due to radiculopathy, the September 2016 VA examiner found no muscle atrophy, and the July 2017 DBQ found normal reflexes, normal sensory examination, negative straight leg test, and no constant pain or paresthesias.  Additionally, VA treatment records show no evidence of weakness or sensory defects in the right lower extremity.  The lack of such findings mitigates against concluding his impairment is moderate in severity.

The Board finds the evidence of record is absent any evidence of other neurological symptoms related to the spine during the pendency of the entire appeal.  

Affording reasonable doubt, the Board finds the evidence of record warrants a 20 percent rating, and not greater, for the period prior to July 10, 2017, and a 40 percent rating thereafter for the Veteran's low back strain.  Also, effective October 27, 2009, a 10 percent rating for the Veteran's neurological disability of the sciatic nerve of the right lower extremity, but no higher, is granted.  However, as the preponderance of the evidence is against assignment of any higher ratings for any time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a 20 percent disability rating, and no greater, for low back strain for the period prior to July 10, 2017, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a 40 percent disability rating, and no greater, for low back strain for the period since July 10, 2017, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a 10 percent disability rating for right lower extremity neurological impairments associated with service-connected low back strain since October 27, 2009, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 10 percent for right lower extremity neurological impairments associated with service-connected low back strain for any time period on appeal is denied. 


[	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran submitted a timely notice of disagreement in October 2016, with respect to the issues of entitlement to a disability rating in excess of 10 percent for hypertension and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chronic fatigue syndrome, which were denied in an October 2016 rating decision.  The electronic file does not, however, contain a statement of the case.  As a statement of the case is not part of the record, these issues must be remanded to provide the Veteran with this document.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, as noted above, the evidence of record reveals the Veteran has complained of lower back pain radiating into his lower extremities.  See July 2010 VA examination (revealing the Veteran reported numbness, paresthesia and leg/foot weakness and radiation to the left leg).  Also, May 2010 and September 2010 private treatment records from Dr. S. note palpation assessment revealed increased muscle tone in the lumbar paraspinal musculature on both sides and therapy was recommended to help reduce nerve pain.  Moreover, an October 2010 private treatment record from Dr. S. states a paraspinal thermal imaging scan revealed the Veteran had mild to moderate abnormal nervous system functions and a June 2013 private treatment record notes the Veteran reported intermittent numbness over the left buttock.  Finally, the July 2017 VA examination notes the Veteran had mild numbness in the left lower extremity.  However the June 2014, September 2016, and July 2017 VA examiners found no radiculopathy in the left lower extremity.   Since there is not an adequate description or explanation regarding these reported abnormalities, the connection with the service-connected low back strain, and how such neurological abnormalities may be rated, the Board finds a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the appellant with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to a disability rating in excess of 10 percent for hypertension and whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chronic fatigue syndrome.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.

2.  Thereafter, afford the Veteran an opportunity to attend an appropriate VA examination to determine whether he has any neurological abnormalities of the left lower extremity that are associated with the service-connected low back strain.  The claims file must be reviewed by the examiner.  Please see discussion above in remand concerning the inconsistencies in the medical evidence as to whether the Veteran has any radiculopathy of the left lower extremity.  A rationale for all medical opinions shall be provided

3.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


